DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-7, 12-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "housing seat" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim 4 (and its depending claims 5 and 6) are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The term “at least one housing seat” is not considered to be further limiting because it is already defined in claim 1 as “said housing seat”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding claim 17, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 depends from a canceled claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections
Claim 1 is objected to because of the following informalities:  “connector” in line 17 should read “high power connector”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “connector” in line 19 should read “high power connector”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “said conductive element” in line 17 should read “said electricity conductive element”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “said conductive element” in line 17 should read “said electricity conductive element”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “said conductive element” in line 24 should read “said electricity conductive element”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  “connector” in line 14 should read “high power connector”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  “said conductive element” in line 15 should read “said electricity conductive element”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  “said conductive element” in line 16 should read “said electricity conductive element”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  “said conductive element” in line 21 should read “said electricity conductive element”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-7, 12, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuning (DE102015209279A1) in view of Goto (US 2018/024313).

In regards to claim 1, Breuning teaches a high power connector, installable on a power electronic apparatus (see paragraphs [0021] and [0027], figures 1 and 4), the high power connector comprising a container (2), at least one power electronic circuit (see paragraph [0021]) housed inside said container (2), and at least one cover (see figure 1, top of the housing (2)) for closing said container (2), wherein that said high power connector comprises at least one electricity conductive element (5) (see paragraph [0027]) of substantially elongated conformation and provided with a first end portion electrically connectable to said power electronic circuit (The contact pin is in this case in particular a 12-V or 24-V contact pin for connection to the on-board electrical system of the vehicle, paragraph [0013])) and with a second end portion provided with at least one electrical connection terminal (15), see figure 4), said conductive element (5) being insertable inside a through opening made on said cover with said terminal facing outwards (see figures 1 and 4), and by the fact that said connector comprises at least one locking element (4) made of an electrically insulating material (see paragraph [0021]) that can be coupled with said conductive element (5) and fixable to the outer surface of said cover (see figures 4-5; paragraphs [0022] and[0025)); wherein the said connector comprises a coupling means (the shaping of the conductive element and the locking element which allows the two elements to interlock with each other) between said electrically conductive element (5) and said locking element (4), said coupling means comprise at least one portion of said at least one electricity conductive element (5) provided with an outer transverse profile of polygonal conformation (figure 4) and at least one portion of an inner surface of said at least one housing seat (figure 4) of the locking element (4) provided with an inner transverse profile of polygonal conformation (figure 4, narrowing (8) and the polygon (19)), said outer transverse profile and said inner transverse profile being mutually complementary  (figure 4, narrowing (8) and the polygon (19)) and adapted to be coupled to measure for the locking of said locking element (4) in rotation on said conductive element (5), wherein said locking element (4) comprises fixing means (6) to said cover.

Breuning does not teach that said fixing means comprise at least one portion projecting from the outer surface of said locking element and provided with at least one fixing hole, said fixing hole being positionable at a respective hole on said cover for fixing by means of screws, and the fixing hole is slot-shaped.

Goto teaches at least one portion projecting (421, 422) from the outer surface of the housing (471) and provided with at least one fixing hole (see figure 9), said fixing hole being positionable at a respective hole on said cover for fixing by means of screws (see paragraphs [0054]- [0056]), wherein the said fixing hole (figure 9, at (421a, 422a)) is slot-shaped (hole shaped).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the fixing portion of Breuning the one portion projecting from the outer surface of the cover and provided with at least one fixing hole as taught by Goto, and said fixing hole being positionable at a respective hole on said cover for fixing by means of screws or the like to provide a more secure attachment of the projecting portion to the housing. 

In regards to claim 3, Breuning teaches the high power connector according to claim 2, wherein said coupling means comprise coupling means (the shaping of the conductive element and the locking element which allows the two elements to interlock with each other) in rotation (rotation, paragraph [0028]) between said conductive 20element (5) and said locking element (4) with respect to the longitudinal axis of said conductive element (5).


In regards to claim 4, Breuning in combination with Goto teaches the high power connector of claim 1, wherein said locking element (4) comprises at least one housing seat (see the figure below) adapted to house at least partly said second end portion of the conductive element (5), when said locking element (4) is fixed to the outer surface of the cover (see figure 1, top of the housing (2)).


    PNG
    media_image1.png
    673
    636
    media_image1.png
    Greyscale


In regards to claim 5, Breuning in combination with Goto teaches the high power connector according to claim 4, wherein said locking element (4) comprises a portion provided with an access opening (opening that allows the contact pin (5) to enter) to said housing seat (figure 4).

In regards to claim 6, Breuning in combination with Goto teaches the high power connector according to claim 5, wherein said portion provided with the access opening is insertable at least partly inside said through opening (figure 4) on the cover (see figure 1, top of the housing (2)).

In regards to claim 7, Breuning in combination with Goto teaches the high power connector claim 1, wherein said locking element (4) comprises at least one outlet opening (7) of said terminal (15) of the conductive element (5), when said locking element (4) is fixed to the outer surface of the cover (see figure 1, top of the housing (2)).


    PNG
    media_image2.png
    631
    598
    media_image2.png
    Greyscale


In regards to claim 12, Breuning in combination with Goto teaches the high power connector claim 1, further comprises sealing means (9).

In regards to claim 15, Breuning in combination with Goto teaches the high power connector claim 1, wherein said conductive element (5) is made of metallic material (made of metal, paragraph [0021]).

In regards to claim 16, Breuning in combination with Goto teaches the high power connector claim 1, wherein the locking element (4) is made of polymeric material (made plastic, paragraph [0021]).

In regards to claim 17, Breuning teaches an assembly method of a high power connector wherein the assembly method comprising:
 - connecting a first end portion of at least one electricity conductive element (5) to a power electronic circuit (on-board electrical system, paragraph [0002]); 
- positioning a cover (see figure 1, top of the housing (2)) on a container (2) with said second end portion of said conductive element (5) inserted inside said through opening of the cover (see figure 4); 
- positioning at least one locking element (4) at said through opening (figure 4), with said second end portion of the conductive element (5) arranged inside a housing seat (see figure below) of the locking element (4) and with a terminal (15) protruding from an outlet opening (see the figure below) of the at least one locking element (4); and
- fixing said at least one locking element (4) to an outer surface of said at least one cover (figure 4) when said cover is fixed to said container (see figure 1, top of the housing (2)).

    PNG
    media_image1.png
    673
    636
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    574
    544
    media_image3.png
    Greyscale

wherein the said connector comprises a coupling means (the shaping of the conductive element and the locking element which allows the two elements to interlock with each other) between said electrically conductive element (5) and said locking element (4), said coupling means comprise at least one portion of said at least one electricity conductive element (5) provided with an outer transverse profile of polygonal conformation (figure 4) and at least one portion of an inner surface of said at least one housing seat (figure 4) of the locking element (4) provided with an inner transverse profile of polygonal conformation (figure 4, narrowing (8) and the polygon (19)), said outer transverse profile and said inner transverse profile being mutually complementary  (figure 4, narrowing (8) and the polygon (19)) and adapted to be coupled to measure for the locking of said locking element (4) in rotation on said conductive element (5), wherein said locking element (4) comprises fixing means (6) to said cover.

Breuning does not teach that said fixing means comprise at least one portion projecting from the outer surface of said locking element and provided with at least one fixing hole, said fixing hole being positionable at a respective hole on said cover for fixing by means of screws, and the fixing hole is slot-shaped.

Goto teaches at least one portion projecting (421, 422) from the outer surface of the housing (471) and provided with at least one fixing hole (see figure 9), said fixing hole being positionable at a respective hole on said cover for fixing by means of screws (see paragraphs [0054]- [0056]), wherein the said fixing hole (figure 9, at (421a, 422a)) is slot-shaped (hole shaped).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the fixing portion of Breuning the one portion projecting from the outer surface of the cover and provided with at least one fixing hole as taught by Goto, and said fixing hole being positionable at a respective hole on said cover for fixing by means of screws or the like to provide a more secure attachment of the projecting portion to the housing. 

In regards to claim 18, Breuning in combination with Goto teaches the method according to claim 17, further comprising:  fixing said first end portion of the at least one conductive element (5) to at least one support  (nut is screwed onto this thread (15), paragraph [0028]), of a power electronic apparatus (The contact pin is in this case in particular a 12-V or 24-V contact pin for connection to the on-board electrical system of the vehicle, paragraph [0013]).

In regards to claim 19, Breuning in combination with Goto teaches a power electronic apparatus for vehicles, the power electronic apparatus comprising a said container (2), said at least one power electronic circuit housed  (paragraph [0021]) inside said container cover of said container (2) provided with said at least one through opening (figure 4), said at least one high power connector according to claim , wherein said first end portion of the at least conductive element (5) is electrically connected to said power electronic circuit (The contact pin is in this case in particular a 12-V or 24-V contact pin for connection to the on-board electrical system of the vehicle, paragraph [0013])) and said second end portion (15) is inserted inside said through opening (figure 4) made on the at least one cover (figure 4) with said terminal (15) facing outwards, and wherein said locking element (4) is coupled to said at least one electricity conductive element (5) and is fixed to the outer surface of said at least one cover (figure 4).

In regards to claim 20, Breuning teaches the high power connector according to claim 9.
Breuning does not teach said fixing means comprise at least one portion projecting from the outer surface of said at least one locking element and provided with at least one fixing hole, said at least one fixing hole being positionable at a respective hole on said cover.

Goto teaches at least one portion projecting (421, 422) from the outer surface of the housing (471) and provided with at least one fixing hole (see figure 9), said fixing hole being positionable at a respective hole on said cover for fixing by means of screws or the like (see paragraphs [0054]- [0056).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the fixing portion of Breuning the one portion projecting from the outer surface of the cover and provided with at least one fixing hole as taught by Goto, and said fixing hole being positionable at a respective hole on said cover for fixing by means of screws or the like to provide a more secure attachment of the projecting portion to the housing.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuning (DE102015209279A1) in view of Goto (US 2018/024313) as detailed in claim rejection 1 (herein after referred to as modified Breuning), in further view of Deng (US 6,844,502).

In regards to claim 13, modified Breuning teaches the high power connector claim 1.

Modified Breuning does not explicitly teach the sealing means comprise at least a first gasket interposed between the outer surface of said conductive element and the inner surface of said housing seat figure of the locking element.

Deng teaches the sealing means comprise at least a first gasket (106) interposed between the outer surface of said conductive element (104) and the inner surface of said housing seat (figure 1) of the locking element (102).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have rearranged the sealing means of modified Breuning to be placed between the conductive pin and the locking element as taught by Deng, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

In regards to claim 14, modified Breuning  (in combination with Deng) teaches the high power connector according to claim 13, wherein the said sealing means (9) comprise at least a second gasket (9) arranged along at least one stretch of said locking element (4) and adapted to be interposed between the outer surface of said locking element (4) and the inner surface of said through opening (figure 4 ) of the cover (figure 1), when said locking element (4) is fixed to said cover (figure 1).

Allowable Subject Matter
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 12, a combination of limitations that said sealing means comprise at least a second gasket arranged along at least one stretch of said at least one locking element and adapted to be interposed between an outer surface of said at least one locking element and an inner surface of said through opening of the at least one cover, when said at least one locking element is fixed to said at least one cover None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive. The applicant has amended claims 1 and 17 to include the subject matter of canceled claims 2 and 8-11.  The applicant merely states that  “the cited prior art fails to explicitly disclose (nor make obvious) the claimed invention of amended independent claims,” but does not further explain why the limitations are not taught by the prior art of record. In this case, the examiner suggests the applicant refer to the claim rejections above.  Based on the amended claims, the 35 USC 102 rejection has been withdrawn and a new rejection under 35 USC 103 has been made with the same prior art presented in the Non-Final Rejection mailed on May 5, 2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848